Citation Nr: 0008127	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-00 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for colon cancer, including 
as a result of claimed exposure to radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1953 to December 1983.

This appeal arose from an October 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (the RO) which denied as not well grounded 
the veteran's claim of entitlement to service connection for 
colon cancer. 

FINDINGS OF FACT

1.  The veteran served on active duty from December 1953 to 
December 1993.

2.  The veteran was diagnosed as having colon cancer in 
February 1996.

3.  There is no medical evidence of record showing that the 
veteran's colon cancer was manifested during service or 
within one year thereafter.

4.  There is no medical evidence of record showing that the 
veteran's colon cancer was related to his alleged exposure to 
toxic substances during service.

5. There is evidence of record that the veteran worked as an 
X-ray technician during service.

6.  There is medical evidence of record that the veteran's 
colon cancer existed within five years after he left service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for colon cancer based on actual incurrence during service is 
not well grounded.  38 U.S.C.A. §§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for colon cancer based on claimed exposure to toxic 
substances during service is not well-grounded.  38 U.S.C.A. 
§§ 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for colon cancer based on exposure to radiation is well-
grounded. 38 U.S.C.A. §§ 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
colon cancer.  

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issue on appeal; and then 
analyze the veteran's claim.  

Factual background

As noted above, the veteran served in the United States Navy 
for thirty years.  Service records indicate that he was a 
dental technician.

The veteran's service medical records are pertinently 
negative for references to colon cancer.  In August 1970, he 
complained of rectal bleeding.  A rectal examination resulted 
in a finding of small internal hemorrhoids.  In January 1974, 
the veteran again complained of rectal bleeding.  A 
proctoscopy was completed in February 1974.  Internal 
hemorrhoids were identified.

The veteran's retirement physical examination in October 
1983, including a digital rectal examination, was pertinently 
negative.  No defects were noted.

The veteran underwent a VA physical examination in March 
1984.  The veteran stated that after bowel movements he 
occasionally saw bright blood on the toilet paper.  A 
sigmoidoscopy  revealed no lesions; small internal 
hemorrhoids were identified.  The rectal bleeding was 
characterized as ""probably secondary to hemorrhoids".

In a June 1984 rating decision, service connection was 
granted for hemorrhoids.



In May 1996, the veteran filed a claim of entitlement to 
service connection for colon cancer.  He reported that a 
malignant tumor had been removed from his colon in March 
1996.  The veteran further reported that he had been informed 
by his physician, Dr. J.G., that the tumor had developed 
within the past 20-25 years.

The RO requested and received pertinent medical records.  
Those records revealed that the veteran presented in March 
1996 with complaints of abdominal pain of approximately six 
months duration, accompanied by rectal bleeding and anemia.  
Diagnostic testing revealed a partially obstructive, bleeding 
mass in the colon, and a right colectomy was performed in 
March 1996.  The pathology report indicated a diagnosis of 
infiltrating adenocarcinoma.

As noted in the Introduction, service connection for colon 
cancer was denied by the RO in October 1996.

In a March 1997 letter to the RO, Dr. J.G., a 
gastroenterologist, stated: "in view of its size and 
content, it is my estimate that this tumor was present to 
some extent approximately ten years previous to its 
removal."

In his January 1997 appeal to the Board (VA Form 9), the 
veteran contended, in essence, that rectal bleeding during 
service was representative of colon cancer, which was not 
properly diagnosed at the time.  The veteran further 
contended that his colon cancer was due to exposure to 
harmful substances and X-rays during his naval service as a 
dental technician.  

The RO interpreted the veteran's substantive appeal as 
including a contention that the colon cancer was related to 
occupational radiation exposure under 38 C.F.R. § 3.311(b).  
The RO accordingly contacted the Bureau of Medicine and 
Surgery, Department of the Navy, in order to determine his 
recorded level of exposure.  In May 1999, the RO received a 
report from the Director, Undersea Medicine and Radiation 
Health Division, Bureau of Medicine and Surgery, Department 
of the Navy.  Accompanying the report was a memorandum from 
the Officer in Charge to the Chief of the Bureau of Medicine 
and Surgery which reported the veteran's radiation exposure 
history, which was as follows:

	Place Where 			From-To		Type		
	Dose
Exposure Occurred					of radiation	
	(REM)

USS YORKTOWN		01 Nov 67		GAMMA		00.00
- 31 Dec 67

The report indicated that the veteran had been issued a 
dosimeter for a two month period in 1967, and that his whole 
body exposure was 00.00 rem.

In August 1999, the veteran was issued a Supplemental 
Statement of the Case (SSOC) which continued to deny his 
claim.  In particular, the SSOC indicated that the veteran 
did not meet the requirements of 38 C.F.R. § 3.311(b), so his 
claim was not being referred to the VA Undersecretary for 
Benefits.

In an October 1999 statement, the veteran reiterated that he 
believed that his colon cancer was due to exposure to various 
toxic metals and gases in connection with his work as a 
dental technician during service, in addition to his exposure 
to X-rays.  The veteran mentioned a large number of claimed 
carcinogens he believed that he was exposed to, to include 
hydrochloric acid, chloroform, liquid acrylics, solvents and 
other materials.
 
Relevant law and regulations

Service connection - in general

In general, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999). 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
carcinoma becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998). 

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection. The presumptive 
provisions of the statute and the implementing VA regulations 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid. 38 
U.S.C.A. § 1113(b) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303(d) (1998); see Douglas v. Derwinski, 2 Vet. App. 103, 
108-09 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Radiation claims

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d) (1999).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (1999).   
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to radiation during 
active service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

38 C.F.R. § 3.311 (1999) provides instruction on the 
development of claims based on exposure to radiation.  
Section 3.311(a) calls for the development of a dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.  For claims involving exposure 
to radiation other that due to atmospheric testing of nuclear 
weapons or occupation of Hiroshima and Nagasaki, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  Such records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141).  
38 C.F.R. § 3.311(a).

In pertinent part, 38 C.F.R. § 3.311(a) further provides that 
the Under Secretary for Health is responsible for preparation 
of a radiation dose estimate, to the extent feasible, based 
on available methodologies.

Section 3.311(b)(1) requires that claims involving exposure 
to ionizing radiation will be referred to the VA 
Undersecretary for Benefits if it is determined that: (1) a 
veteran was exposed to ionizing radiation; (2) the veteran 
subsequently developed a radiogenic disease; and (3) such 
disease became manifest within the period specified in 
38 C.F.R. § 3.311(b)(5)(2 ).  Under 38 C.F.R. 
§ 3.311(b)(5)(2), colon cancer must become manifest within 5 
years after exposure. 

Well grounded claims

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Analysis

The veteran claims entitlement to service connection for 
colon cancer.  In essence, he has presented three major 
contentions.  First, he appears to contend that he had colon 
cancer during service, which was misdiagnosed as, or was 
masked by, hemorrhoids.  Second, he contends that his colon 
cancer may be the result of exposure to a variety of toxic 
chemicals as a dental technician during service.  Third, he 
contends that his colon cancer may be due to occupational 
exposure X-rays as a dental X-ray technician during service.  
The Board will deal with each of these contentions in turn.

Direct service connection

As noted above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  See Caluza v. Brown, 
7 Vet. App. 498 (1995).

In this case, there is ample medical evidence of colon 
cancer.  However, with respect to in-service incurrence, 
including possible manifestations during the one year 
presumptive period for carcinoma, the medical evidence of 
record clearly indicates that although the veteran had rectal 
bleeding during and shortly after service, medical 
examinations and diagnostic testing consistently attributed 
such rectal bleeding to hemorrhoids.  Colon cancer was not 
mentioned or suggested as a possibility.

Although the veteran may believe that the rectal bleeding 
during and shortly after service was a manifestation of colon 
cancer, he does not possess the requisite medical skill to 
render a competent opinion concerning the natural history and 
etiology of carcinoma.   Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis, and therefore that evidence does not establish 
that the claim is plausible.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); Grottveit v. Brown, 5 Vet. App 
91, 93 (1993).  Thus, the veteran's opinion as to the date of 
inception of his veteran's cancer is not sufficient to well-
ground the claim.  Thus, although the veteran contends that 
he had colon cancer during service, he cannot furnish such 
evidence himself, and no other evidence to that effect 
exists.

In addition, although the veteran has contended that Dr. J.G. 
informed him that his colon cancer may have existed for 20-25 
years before it was identified in 1996, thus placing it as 
existing during service, the Court has held that a claimant's 
accounts of statements made to him by physicians cannot 
render the claim well grounded. The connection between what a 
physician said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence. Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995).

In addition, Dr. J.G. later wrote to the RO and indicated 
that he thought that the veteran's colon cancer may have 
existed for 10 years before it was excised [i.e. starting in 
approximately March 1986].  Since the veteran left service in 
December 1983, Dr. J.G.'s opinion does not serve to place the 
colon cancer during service or within one year thereafter.

Exposure to toxic substances

Although the veteran contends that his colon cancer may be 
due to exposure to various acids and other toxic substances, 
he has not presented any competent medical nexus evidence to 
that effect.  As noted above, the veteran's own opinion as to 
such matters cannot serve to make the claim well grounded.

Exposure to X-rays

The veteran is also seeking service connection for colon 
cancer due to occupational exposure to radiation during 
service.  See 38 C.F.R. § 3.311.

The evidence of record indicates that the veteran was an X-
ray technician during part of his thirty years of service.  
He currently has colon cancer, which is considered to be a 
radiogenic disease.  See 38 C.F.R. § 3.311(b)(2).  Dr. J.G.'s 
letter indicates that the colon cancer may have been present 
in 1986, within five years after service, although it is 
unclear whether this was within five years after exposure.  

The Board believes that the three Caluza elements have 
arguably been satisfied, with the provisions of 38 C.F.R. 
§ 3.311 in effect providing evidence of a nexus to service.  
The Board therefore finds that the veteran's claim to be well 
grounded with respect to claimed exposure to radiation.  

For reasons to be discussed immediately below, the Board 
finds that further development of the veteran's claim based 
on his in-service exposure to radiation is required.  The 
Board wishes to make it clear that, as discussed above, the 
remainder of the veteran's claim is not well grounded and in 
the absence of pertinent medical nexus evidence furnished by 
the veteran need not be further developed.


ORDER

The veteran's claim of entitlement to service connection for 
colon cancer based on claimed exposure to radiation is well 
grounded.


REMAND

As discussed in the factual background section above, the RO 
requested information from the Department of the Navy 
concerning the veteran's radiation exposure during his thirty 
year long service.  The only information which the Department 
of the Navy was able to provide was the fact that the veteran 
had been issued a dosimeter for a two month period in 1967, 
which indicated that his whole body radiation exposure during 
that period was 00.00 rem.  Based on that information, in 
August 1999, the RO issued a SSOC which denied his claim.  In 
particular, the SSOC indicated that the veteran did not meet 
the requirements of 38 C.F.R. § 3.311(b), so his claim was 
not being referred to the VA Undersecretary for Benefits.


The provisions of 38 C.F.R. § 3.311 have been set out in 
pertinent part above. Under 38 C.F.R. § 3.311(a)(2)(iii), the 
RO correctly contacted the service department, in this case 
the United States Navy, in order to obtain available 
information concerning the veteran's exposure to radiation.  
The RO failed, however, to comply with the last sentence of 
that subsection, which reads as follows:  "All such records 
will be forwarded to the Undersecretary for Health, who will 
be responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies."  
Instead, the RO moved along to 38 C.F.R. § 3.311(b) and 
declined to refer the veteran's claim to the Undersecretary 
for Benefits.

The Board believes that, pursuant to 38 C.F.R. § 3.311(a), a 
dose estimate must be obtained in this case.  Accordingly, 
the veteran's claim of entitlement to service connection for 
colon cancer based on claimed exposure to radiation is 
remanded for the following actions:

1.  The RO should contact the veteran and 
obtain from him detailed information 
concerning his exposure to radiation 
during service, to include the 
approximate dates he worked as an X-ray 
technician, the precise nature of his 
claimed exposure, the types of equipment 
he worked with and whether he wore 
shielded garments.  Any information so 
obtained should be associated with the 
veteran's claims folder.

2.  The RO should contact the service 
department and obtain the veteran's 
service personnel records, which should 
be associated with the veteran's claims 
folder.

3.  The RO should then forward all 
relevant records to the VA Undersecretary 
for Health so that a dose estimate may be 
prepared.  Once the dose estimate has 
been received, the RO should take 
appropriate steps to comply with the 
provisions of 38 C.F.R. § 3.311. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
   "Radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically 
includes the following: thyroid cancer, breast cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary 
gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, 
lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer. 38 C.F.R. § 3.311(b)(2)(i)- 
(xxiv) (1998).


  The Board does not regard the veteran's experience as a dental technician as being in any way relevant to 
medical matters requiring special training, such as gastroenterology.  See Black v. Brown, 10 Vet. App. 279, 
284 (1997). 

